DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-12 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a behavior prediction unit configured to– corresponding to element 302 in Fig. 3”, “a collision prediction unit configured to– corresponding to element 304 in Fig. 3” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ming-Hong et al. (Ming-Hong ; TWL531499; provided in the IDs and machine translation is used) in view of Kohler et al. (Kohler; US 2016/0023598).
	For claim 1, Ming-Hong a warning device of a vehicle [Page 2; first paragraph of the description: Anti-collision warning method and device capable of tracking moving object], comprising:
	a warning signal generator [E.g. Page 3, fifth paragraph: warning unit 20]; 
	a sensor [E.g. Page 3, fifth paragraph: at least two image capturing units 20], configured to sense a target object to generate sensing data [E.g. Page 3, fifth paragraph: At
least two image capturing units 12 capture a plurality of consecutive images of 180 degrees in the front region, respectively capturing the distant field of view image and the near field of view image, thereby expanding the detection field of view. The body signal sensing unit 14 senses the 
relative position of the obstacle and the vehicle, and using a binary tree classifier to quickly classify the obstacle type and at least according to the geometric characteristic parameter of the obstacle length and width and the image pixel characteristic parameter a dynamic obstacle…; see also claim 1]; and 
	a processor [Page 3, fifth paragraph: central processing unit 18], coupled to the warning signal generator and the sensor [Page 3, fifth paragraph: The central processing unit 18 is electrically connected to the body signal sensing unit 14, the image processing module 16, and the warning unit 20], and configured to determine an attribute and a behavior of the target object according to the sensing data [Page 3, fifth paragraph: The image processing module 16 is electrically connected to the image capturing unit 12, and the image processing module 16 identifies the distance vision image and the near field of view image and the elevation angle of the second image capturing unit 12 in the continuous image to identify at least An obstacle, and calculating a continuous relative position of the obstacle and the vehicle, and using a binary tree classifier to quickly classify the obstacle type and at least according to the geometric characteristic parameter of the obstacle length and width and the image pixel characteristic parameter A dynamic obstacle. The central processing unit 18 is electrically connected to the body signal sensing unit 14, the image processing module 16, and the warning unit 20. The body signal sensing unit 14 senses dynamic signals of the vehicle, such as driving directions, driving speed, and the like, and central processing. The device 18 calculates a continuous relative 
	Ming-Hong fails to expressly disclose control the warning signal generator to provide a first warning signal according to the attribute and the behavior of the target object.
	However, as shown by Kohler, it was well known in the art of warning drivers of vehicles to include controlling a warning signal generator to provide a first warning signal according to attribute and behavior of target object [E.g. 0015-0020, Abstract].
It would have been obvious to one of ordinary skill in the art of driving assistance devices before the effective filling date of the claimed invention to modify Ming-Hong with the teaching of Kohler in order to enable notifying the driver early about an external object close to the vehicle that can be later a potential obstacle so that the driver can be more careful when navigating the vehicle and thereby increase the overall safety on the road.
For claim 2, Ming-Hong discloses wherein the processor comprises: 
	a behavior prediction unit, configured to determine the attribute and the behavior of the target object according to whether the sensing data meets at least one of a plurality of preset features and correspondingly generate a prediction result [Page 4, second paragraph: Next, in step S20, a collision point is estimated according to the first collision area and the second collision area. As shown in FIG. 4, the dynamic obstacle 24 position (A), the vehicle 26 position (B), and the collision point (C) A triangular geometric relationship is formed, wherein the known ∠ A and ∠ B and the collision angle ∠ C can be calculated from known parameters. ; according to the following sine theorem: After the operation, the distance of the vehicle 26 position (B) from the collision point (C) and the
distance of the dynamic obstacle 24 (A) from the collision point (C) can be obtained. Next, in step S22, the central processing unit 18 determines whether the first collision area and the second collision area at least partially overlap, and if not, repeats step S10; if so, it is highly probable that a collision occurs within a few seconds, so execution is performed. In the next step S24, a collision time is estimated, and a warning signal is output, so that the driver can immediately grasp the relative position and movement between the current vehicle 26 and the dynamic obstacle 24 to avoid a collision accident. Among them, the estimated collision time mode can be referred to Fig. 4 at the same time. The estimated collision time can be divided into longitudinal collision time and lateral collision time. The longitudinal collision time ( t ADM ) of
the dynamic obstacle 24 relative to the collision point (C) is based on the following formula…, claim 1, Page 2, last paragraph – Page 3, fifth paragraph]; and 
	a collision prediction unit, configured to calculate a collision probability of the vehicle and the target object according to the prediction result and the dynamic information, wherein the processor controls the warning signal generator to provide the warning signal according to the collision probability [E.g. Page 4, second paragraph, claim 1, Page 2, last paragraph – Page 3, fifth paragraph].

	However, as shown by Kohler, it was well known in the art of warning drivers of vehicles to include a processor that controls warning signal generator to provide the first warning signal according to a result that assume that a target object is within a predetermined region close to the vehicle [E.g. 0015-0020, Abstract].
It would have been obvious to one of ordinary skill in the art of driving assistance devices before the effective filling date of the claimed invention to modify Ming-Hong with the teaching of Kohler in order to enable notifying the driver early about an external object close to the vehicle that can be later a potential obstacle so that the driver can be more careful when navigating the vehicle and thereby increase the overall safety on the road.
	For claim 3, Ming-Hong discloses wherein the sensing data comprises at least one of image data [E.g. Page 2, last paragraph: The anti-collision warning method comprises the following steps: after capturing a plurality of consecutive images, identifying the continuous images At least one obstacle, and obtain geometric feature parameters and image pixel feature parameters of the obstacle length and width…, see also claim 1] sound data, temperature data, azimuth data, and distance data.
For claim 4, Ming-Hong discloses wherein the dynamic information comprises at least one of a position [E.g. Page 3, fifth paragraph: the device calculate a continues relative positon of the vehicle], a speed [E.g. Page 3, fifth paragraph: the driving speed of the vehicle is detected], an acceleration, and a movement direction of the vehicle [E.g. Page 3, fifth paragraph: the driving direction of the vehicle is detected].

Ming-Hong fails to expressly disclose predicting a movement trajectory of the vehicle according to the acceleration of the vehicle and to calculate a collision probability of the vehicle and the target object according to the acceleration of the vehicle.
Although Ming-Hong fails to expressly disclose predicting a movement trajectory of the vehicle according to the acceleration of the vehicle and to calculate a collision probability of the vehicle and the target object according to the acceleration of the vehicle, Ming-Hong teaches predicting  a movement trajectory of the vehicle according to the position, the speed and the movement direction of the vehicle, and calculates a collision probability of the vehicle and the target object according to the movement trajectory and the speed of the vehicle [see analysis above].
However, predicting a movement trajectory of the vehicle according to the acceleration of the vehicle and to calculate a collision probability of the vehicle and the target object according to the acceleration of the vehicle fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ming-Hong to include predicting a movement trajectory of the vehicle according to the acceleration of the vehicle and to calculate a collision probability of the vehicle and the target object according to the acceleration of the vehicle because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Ming-Hong.
For claim 6, Ming-Hong discloses wherein the attribute of the target object comprises at least one of a type [E.g. Page 2, last paragraph: use a binary tree classifier to quickly classify the E.g. Page 2, last paragraph – Page 3, first paragraph: Since the dynamic obstacle may be linearly moved or nonlinearly moved, the continuous relative position of the dynamic obstacle and the vehicle is first detected, and one of the vehicles is first estimated. Collision area. Then, according. to the continuous relative position and an extended Kalman filter algorithm, the moving speed, the moving direction and the current position of the dynamic obstacle are estimated, thereby obtaining one of the dynamic obstacles and the second collision area; and according to the first collision area and The second collision area estimates a collision point, and determines whether the first collision area and the second collision area at least partially overlap, and if so, estimates a collision time, and outputs a warning signal to promptly warn the driver; if not, The step of capturing a plurality of consecutive images is repeated; claim 1]
For claim 7, is interpreted and rejected as discussed with respect to claim 1.
For claim 8, is interpreted and rejected as discussed with respect to claim 2.
For claim 9, is interpreted and rejected as discussed with respect to claim 3.
For claim 10, is interpreted and rejected as discussed with respect to claim 4.
For claim 11, is interpreted and rejected as discussed with respect to claim 5.
For claim 12, is interpreted and rejected as discussed with respect to claim 6.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Strumolo et al. (US 2011/0187518)
	Rowell (US 2019/0096256)
	Moran et al. (US 2016/0347310)

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689